MEMORANDUM**
Mel A. Marin appeals pro se the district court’s summary judgment for LaSalle National Bank and others alleging breach of contract, violation of the National Bank Act, and violation of the Soldiers’ and Sailors’ Relief Act in connection with the handling of a mortgage. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s summary judgment de novo, Del E. Webb McQueen Dev. Corp. v. Resolution Trust Corp., 69 F.3d 355, 358 (9th Cir.1995), and we affirm.
The district court properly granted summary judgment to Defendants on all claims because Marin is not a party to the con*315tract under which he seeks redress. See 12 U.S.C. § 86; 50 App.U.S.C. §§ 526, 581; Leal v. Allstate Ins. Co., 199 Ariz. 250, 17 P.3d 95, 99 (Ariz.Ct.App.2000); Echols v. Beauty Built Homes, Inc., 132 Ariz. 498, 647 P.2d 629, 631 (Ariz.1982).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.